Prospectus Supplement October 14, 2014 Putnam Global Technology Fund Prospectus dated December 30, 2013 The sub-section Your fund’s management in the section Fund summaries and the sub-section The fund’s investment manager in the section Who oversees and manages the fund? are supplemented to reflect that the fund’s portfolio managers are now Neil Desai and Di Yao. Mr. Desai, who joined the fund in October 2014, has been employed by Putnam Management as an Analyst since 2012. From 2009 through 2012, he was employed by Crosslink Capital as a Partner. Additional information regarding Mr. Yao, including his business experience during the last five years, is set forth in the prospectus. The SAI provides information about these individuals’ compensation, other accounts managed by these individuals and these individuals’ ownership of securities in the fund. 291204 - 10/14 Statement of Additional Information Supplement October 14, 2014 Putnam Global Technology Fund Statement of Additional Information dated December 30, 2013 The sub-sections Other accounts managed and Ownership of securities in the PORTFOLIO MANAGERS section are supplemented to reflect that the fund’s portfolio managers are now Neil Desai and Di Yao. These sub-sections are also supplemented with regards solely to Mr. Desai as follows: Other accounts managed The following table shows the number and approximate assets of other investment accounts (or portions of investment accounts) that the fund’s portfolio manager managed as of August 31, 2014. The other accounts may include accounts for which this individual was not designated as a portfolio manager. Unless noted, none of the other accounts pays a fee based on the account's performance. Other accounts (including separate accounts, managed Other accounts that pool assets account programs and single- Portfolio Other SEC-registered open-end from more than one client sponsor defined contribution manager and closed-end funds plan offerings) Number of Number of Number of accounts accounts accounts Assets Assets Assets Neil Desai 6 $119,200,000 0 0 1 $1,300,000 Ownership of securities The dollar range of shares of the fund owned by the portfolio manager as of August 31, 2014, including investments by immediate family members and amounts invested through retirement and deferred compensation plans, was as follows: Portfolio manager Dollar range of shares owned Neil Desai $0 10/14
